Title: Thomas Brand Hollis to Abigail Adams, 22 October 1786
From: Hollis, Thomas Brand
To: Adams, Abigail


     
      Madam
      Chesterfeild Streetocto 22. 1786
     
     I was most sensibly pleased, with the Sight of the Dutch Liberty medal which you was so obliging as to send me. I know not how to deprive you of it but in compliance with your commands and from the manner in which you express yourself.
     Assuredly it shall have an interesting, place in my cabinet sacred to Freedom amidst the american medals.
     If you and Mr Adams will come down to the Hide, you will increase my obligations, and see the Series of Heroes and of Patriots which as America promises to equal it may be of use to observe the manner of preserving their fame and portraits.
     The Dutch can no longer be reproached—“with whom Dominion lurks from hand to hand undignified by publick choice,” and I hope this is the begining of better times. They are indebted to the Americans who are become the preceptors of mankind as once the English were!
     My intention was to have waited on you and Mr Adams before this but have been much engaged and detained at home. Shall be in town again soon and, renew my application. I am madam with the greatest regard your obliged, Friend
     
      T Brand Hollis
     
    